DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 June 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Remarks/Arguments
Applicant’s amendments and arguments filed on 24 May 2022 have been fully considered and they are deemed to be persuasive.

Allowable Subject Matter
Claims 1-16 are now allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Applicants particular method of converting the extracted driving record information into transaction data and transmitting the converted transaction data to a consortium blockchain network system, the consortium blockchain network system including a plurality of nodes corresponding to each of a vehicle manufacturer, a driving function service provider, and a public institution; distributing a received transaction data to be shared among other nodes by a node which has first received the converted transaction data; storing the received transaction data before a confirmation into a memory pool or a transaction pool as a temporary list; generating a block according to a preconfigured condition, wherein the block includes the received transaction data stored in the temporary list; providing an index-based search interface that searches for the transaction data including the driving record information; decrypting the detected transaction data and allowing the detected transaction data to be retrieved only when the detected transaction data has a valid digital signature of at least one or more of the plurality of nodes; wherein the generating of the block according to the preconfigured conditions comprises: including a nonce in a block header, adjusting the difficulty so that the nonce is solved with a predetermined time, and determining a condition that the node that has found a hash of the block header by solving the nonce generating a new block, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        July 1, 2022